Citation Nr: 0208459	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  97-22 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for suspect chronic 
lumbar myofascial ligamentous strain.

2. Entitlement to service connection for left knee 
disability.

3. Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of injury to the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from September 1975 to August 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2. The veteran has not provided competent objective evidence 
of current lower back disability.  

3. The veteran has not submitted competent medical evidence 
to demonstrate current disability associated with the left 
knee.  

4. Post-operative residuals of injury to the right knee are 
manifested by no more than slight impairment without 
weakness, incoordination, fatigability, or dysfunction.  


CONCLUSIONS OF LAW

1. The veteran's chronic lumbar myofascial ligamentous strain 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (2001).

2. The veteran's claimed left knee disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(2001).

3. The schedular criteria for an evaluation in excess of 10 
percent for post-operative residuals of injury to the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.10, 4.40, 4.45, 4.71, Diagnostic Codes 
5257-5259; 5260, 5261 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. A. § 5103A 
(West Supp. 2001)].  

In this case, the VA has complied with the requirements of 
the new law.  In an October 2001 letter to the veteran, the 
RO informed him of the changes in the law and regulations and 
offered him the opportunity to provide pertinent evidence in 
support of his claim.  The veteran to date has offered 
nothing further in this regard.  Additionally, the veteran 
has been well informed as to the relevant law and regulations 
through the issuance of a statement of the case (SOC) dated 
in April 1997 and a supplemental statement of the case (SSOC) 
dated in February 2002, both of which contain the applicable 
law and regulations.  The veteran has provided no further 
argument or indicated that any clinical records are 
outstanding.  Thus, there is no need for further development 
in this case and no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Analysis

The veteran claims entitlement to service connection for his 
chronic lower back disorder and left knee disability, as well 
as an evaluation greater than the current 10 percent for 
post-operative residuals of injury to his right knee.  These 
matters are addressed separately below.

Service Connection 

Lower Back Disability

With respect to the veteran's allegations that he is entitled 
to service connection for his lower back disability, the 
Board notes at the outset, that the veteran's claim 
necessarily fails for a lack of current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. at 141.  As dictated by VA 
regulations, the veteran is entitled to service connection 
either on a direct or secondary basis where the evidence 
demonstrates current residual disability coincident with 
active service, or disability proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.303,  3.310(a) (2001); 38 U.S.C.A. § 1110 (West 1991).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).  In the veteran's case, there 
are no clinical data of record, no diagnoses, findings, 
notations, or any evidence otherwise to substantiate current 
disability associated with the lower back, other than 
complaints of pain.  Thus, in this respect, the veteran's 
claim fails on either a direct or secondary basis.  38 C.F.R. 
§ 3.303, 3.310(a); 38 U.S.C.A. § 1110.  

Specifically, in VA outpatient records extending from 
September 1996 to January 1997, there are various entries 
that reveal low back pain.  However, other than the veteran's 
complaints of pain apparently associated with a reported 
history of a car accident that predated service, all 
indications of record point to resolved symptoms of the lower 
back and nothing further.  In a September 1996 VA record, the 
examiner noted an impression of musculoskeletal pain, with a 
notation of doubtful lumbosacral disease.  On VA x-ray study 
dated in May 1996, all findings were normal.  Simultaneous VA 
examination results were essentially normal and the examiner 
noted that it was doubtful that the veteran has sciatic 
radiculopathy, in spite of his complaints of radiating pain.  
Additionally, chiropractic records extending from 1992 to 
1996 indicate that the veteran followed a program that 
consisted of adjustments in the cervical, thoracic, and 
lumbo-pelvic regions to address his complaints of low back 
pain.  No relevant diagnoses were rendered.  

The Board emphasizes here that pain alone, without a 
diagnosis of an underlying malady or disorder, does not in 
and of itself constitute a disability for which service 
connection may be granted.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (2001); Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Furthermore, the Board points out that in 
the results of VA examination conducted in May 1996, the 
examiner noted that the veteran attributed his low back pain 
to "extra strain/stress."  The diagnosis noted at that time 
was suspect chronic lumbar myofascial-ligamentous strain.  
The Board emphasizes that a "suspect" disability does not 
equate with current disability in that there is no definitive 
diagnosis for which service connection may be granted.  

Moreover, while the Board recognizes the veteran's 
allegations of lower back disability, his statements alone do 
not constitute competent medical evidence.  In this regard, 
the Board would point out that a lay person, untrained in the 
field of medical diagnostics, is incompetent to offer an 
opinion which requires specialized medical knowledge.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Neither the veteran nor 
his representative has offered any competent medical evidence 
in support of the claim on appeal; neither the veteran's 
statements nor the representative's arguments constitute 
competent medical evidence because there is no indication 
that they have the requisite medical training, expertise, or 
diagnostic ability to competently relate symptomatology with 
current lower back disability.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).  

Therefore, in light of the prevailing law and regulations, 
the Board notes that the veteran's statements to the effect 
that his lower back disability was incurred in service and 
that symptoms have increased over time, or alternatively, 
that his low back pain relates to his service-connected right 
knee disorder, are not medically supported allegations.  
Thus, in this way as well, the veteran's service connection 
claim for chronic lower back disability fails.  

Finally, even if there were a diagnosis of current lower back 
disability, the record as a whole does not support that any 
post-service lower back disability is related to the 
veteran's period of service.  In fact, the veteran has not 
offered any clinical evidence to relate his claimed post-
service lower back disability to his service-connected right 
knee or objective evidence otherwise of any relationship 
between post-service lower back disability and his period of 
service.  Service medical records include an enlistment 
examination in June 1975 with results of an x-ray study of 
the lumbosacral spine that showed no abnormality other than 
unusual wedging of the body and a notation of probable 
history of old trauma.  On retirement examination dated in 
July 1979, the results were not indicative of any residual 
lower back problems and overall, all findings were normal.  
Thus, in view of the above, the Board has determined that the 
veteran's service connection claim for lower back disability 
must be denied.  

Left Knee Disability 

Equally so, the Board concludes that due to the lack of 
evidence to substantiate current left knee impairment, the 
veteran's service connection claim for left knee disability 
must be denied.  As noted above, the absence of current 
disability necessarily means that the veteran's service 
connection claim fails.  Rabideau v. Derwinski, 2 Vet. App. 
at 141, 144.  The veteran here claims that his post-service 
left knee disability is secondary to his service-connected 
residuals of injury to the right knee.  As noted above, 
service connection may be granted for a disability which is 
proximately due to a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  However, in this case, the veteran 
proffers no medical evidence to substantiate his allegations.  

In fact, other than his statement on VA Form 9 dated in June 
1997 to the effect that his left knee throbs after a day's 
work, the veteran has not indicated symptoms of left knee 
disability associated with his period of service or with his 
service-connected right knee disability specifically.  
Moreover, on VA examination in May 1996, other than a 
notation of slight laxity of the left knee, the examiner 
indicated no diagnosis or symptoms associated with any left 
knee disability.  VA examination conducted in July 1997 is 
also silent for any pertinent findings as are VA outpatient 
records dated from September 1996 to January 1997.  Thus, in 
light of the absence of evidence to support current left knee 
disability, the veteran's service connection claim on both a 
direct and secondary basis must fail.  

Moreover, even if the record supported post-service left knee 
disability, there is no evidence otherwise to relate such 
disability to the veteran's period of service.  His service 
medical records reveal an entry dated in 1977 with a 
complaint of bilateral knee pain.  Nonetheless, in spite of a 
diagnosis of chondromalacia, no further complaints during 
service were indicated and at retirement in 1979, all 
clinical findings were normal in nature.  Thus, at separation 
from service, there was no clinical evidence of residual 
disability of the left knee.  As stated above, post-service 
records are equally negative for any complaints or diagnosis 
of a left knee disorder.  Additionally, there is no basis on 
which to render the veteran's allegations as medically sound.  
As stated above, neither the veteran nor his representative 
has provided evidence of medical qualifications so as to 
render their statements medically competent.  Heuer v. Brown, 
7 Vet. App. 379, 384.  Thus, in this respect as well, the 
Board notes that the veteran's service connection for left 
knee disability is denied.  
The Board has considered all ascertainable data and has 
determined that under these factual circumstances, no 
reasonable doubt arises concerning service origin; therefore, 
the above matters may not be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2001).

Increased Rating

The veteran claims that his service-connected post-operative 
residuals of injury to the right knee have increased in 
severity to the point where it inhibits his ability to work 
and to function capably.  Disability evaluations are 
determined, as far as practicable, upon the average 
impairment of earning capacity attributable to specific 
injuries or combination of injuries coincident with military 
service.  38 U.S.C.A. § 1155.  Each disability must be viewed 
in relation to its history with an emphasis placed on the 
limitation of activity imposed by that disability.  The 
degrees of disability contemplated in the evaluative rating 
process are considered adequate to compensate for loss of 
working time due to exacerbation or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.

The veteran's disability is rated under a combination of 
Diagnostic Codes 5297 and 5259.  Under Diagnostic Code 5257 
for impairment of the knee with recurrent subluxation or 
lateral instability, a 10 percent evaluation is warranted for 
slight impairment, a 20 percent rating is merited for 
moderate impairment, and the maximum of 30 percent is 
assigned for severe impairment.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5257.  Under Diagnostic Code 5259, the 
regulation provides for a maximum evaluation of 10 percent 
for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. 
§ 4.71, Diagnostic Code 5259 (2001).  

On the most recent VA examination dated in July 1997, see 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (standing for 
the proposition that while the regulations require a review 
of past medical history of a service-connected disability, 
they do not give past medical reports precedence over current 
examinations,) the veteran complained of right knee pain on a 
daily basis and reported weakness and fatigability associated 
with symptoms of aches and pains.  He also indicated a slight 
limp, some numb spots, but overall, he reported a normal 
sensation in the right leg.  Over the course of the past 
year, the veteran reported some increase in his 
symptomatology.  He took over-the-counter medication 
(Ibuprofen) and used a right knee brace all the time.  

The examiner noted a healed scar in the medial joint line 
region.  On ambulation, the veteran had a slight limp that 
favored the right side.  He was able to walk on heels and 
toes and there was no tenderness to palpation about the right 
knee.  There was 1+ laxity of the anterior cruciate ligament 
on the right as compared to the left.  Collateral ligaments 
were stable, Mcmurray test was negative, and there was no 
effusion.  The veteran had very significant crepitation 
palpable on active motion of the right knee in the 
subpatellar region.  However, there was no evidence of pain 
on passive motion of the right patella.  Active measured 
range of motion was zero degrees on extension to 145 degrees 
on flexion.  Thus, in light of this clinical evidence, the 
Board notes full range of motion of the right knee.  

The examiner further noted that with respect to pain, 
weakness, fatigability, and incoordination on use of during 
flare-ups, functional impairment was considered as mild.  The 
Board notes here that under 38 C.F.R. § 4.10 (2001), in cases 
of functional impairment, evaluations are to be based upon 
the lack of usefulness.  Further, the regulations provide 
that in cases involving musculoskeletal disability, such as 
here, to be considered are the ability to perform the usual 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40 (2001).  The examinations upon which the ratings are 
based must adequately describe the anatomical damage and 
functional loss with respect to these elements.  Id.  The 
functional loss may be due to pathology such as absence of 
bone or muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45 (2001).  Factors such as less movement than 
normal, more movement than normal, weakened movement, 
incoordination, pain on movement, swelling, or instability, 
are also to be considered.  Id.  Additionally, with any form 
of arthritis, painful motion is an important factor.  The 
involved joint should be tested for pain on both active and 
passive motion, while bearing weight and without, and if 
possible compared with the range of motion of the opposite, 
undamaged joint.  38 C.F.R. § 4.59 (2001); cf. DeLuca v. 
Brown, 8 Vet. App. 202, 205-206 (1995).

In light of these considerations pursuant to VA regulations, 
and in tandem with the clinical data of record, the Board 
notes that the objective evidence does not support more than 
mild or slight impairment associated with post-operative 
residuals of injury to the right knee under Diagnostic Codes 
5257 and 5259.  While VA x-ray study done in May 1996 
indicated some early degenerative arthritis, the veteran's 
main complaints were those of pain, aggravated by going up an 
down stairs and kneeling.  He did report that he was hampered 
in his ability to do his work due to right knee pain.  
Nonetheless, on examination, the examiner noted that 
stretching of the ligaments produced no more than about one-
quarter laxity and range of motion was from zero to 
110 degrees on flexion and extension.  The examiner noted 
that x-ray findings of early patellofemoral arthritis and 
degenerative spurring of the superior and inferior articular 
poles of the patella without chondrolysis.  Otherwise, the 
examiner reported that essentially, no pain was elicited on 
movement, other than the veteran's complaints of pain on deep 
knee bending.  Thus, examination results were indicative of 
no more than mild right knee impairment.  

In view of the absence of appreciable objective impairment, 
and the veteran's ability to function, the record 
demonstrates that the current rating of 10 percent adequately 
addresses the degree of impairment attributable to the 
veteran's right knee disability generally.  There is no 
evidence of moderate or severe recurrent subluxation or 
lateral instability so as to warrant a higher rating than the 
current 10 percent under the pertinent diagnostic codes.  
Moreover, other diagnostic codes relevant to right knee 
impairment, although considered, do not apply to the 
circumstances herein.  

Specifically, pursuant to Diagnostic Codes 5260 and 5261, 
flexion was not limited to 30 degrees and extension was not 
limited to 15 degrees.  38 C.F.R. § 4.71, Diagnostic Codes 
5260, 5261 (2001).  Thus, a rating higher than 10 percent is 
not warranted in this case.  Further, there is no evidence of 
impairment of the tibia and fibula; thus, Diagnostic Code 
5262 is not applicable.  38 C.F.R. § 4.71, Diagnostic Code 
5262 (2001).  Additionally, Diagnostic Code 5256 does not 
apply in that there is no diagnosis of ankylosis of the right 
knee.  38 C.F.R. § 4.71, Diagnostic Code 5256 (2001).  
Therefore, the Board has reviewed potentially applicable 
diagnostic codes for right knee impairment, but has 
determined that no such code provides for an evaluation in 
excess of the current 10 percent.  Overall, there is no 
question as to which of two evaluations applies to the 
veteran's right knee disability, such that a higher 
evaluation may be assigned.  38 C.F.R. § 4.7 (2001).

The Board recognizes the veteran's contentions of increased 
symptomatology associated with the right knee; however, 
again, he has not provided any evidence of the skills and 
training so as to render his statements medically competent.  
See supra Heuer v. Brown, 7 Vet. App. 379, 384.  Overall, the 
evidence of record substantiates that the current 10 percent 
rating under Diagnostic Codes 5257 and 5259 more nearly 
approximate the impairment associated with the veteran's 
post-operative residuals of injury to the right knee.  Thus, 
the veteran's claim for an evaluation greater than 10 percent 
for his right knee disability is denied.  


ORDER

Service connection for suspect chronic lumbar myofascial 
ligamentous strain is denied.

Service connection for left knee disability is denied.


Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of injury to the right knee is 
denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

